Mr. Justice Fisher
delivered the opinion of the court.
The appellant, in virtue of his office of sheriff of Kemper county, was appointed by the probate court of said county administrator of the estate of one John Neal, deceased, under the provisions of the act of 1846, Hutch. Co. 680.
This law, so far as it related to Kemper county, was repealed by the act of 1852. Acts of that year, 232.
In October, 1852, the appellee, a son of the intestate, peti*425tioned the court to be appointed administrator de bonis non on said estate; whereupon the court made the appointment.
It is objected, on the part of the appellant, that the appointment was made without giving timely notice of the application, and that the court had no authority to make the appointment until the appellant settled, his accounts, &c., as provided in the act of 1852.
The appellant was appointed in virtue of his office of sheriff; and when the law was repealed, while it did not ipso facto revoke the letters of administration, it gave the probate court power to do so at any time, and to commit the administration to the person entitled to the same by law. It may indeed be plausibly argued, and supported by high authority, that independent of the act of 1852, the court could, on the application of a distributee of the estate, revoke the letters granted to the sheriff, and grant administration to such distributee. Thompson v. Hucket, 2 Hill, S. C. R. 347.
Judgment affirmed.